Citation Nr: 0915672	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  06-36 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for popliteal 
entrapment syndrome in the left lower extremity, status/post 
popliteal bypass.

2.  Entitlement to a compensable rating for popliteal 
entrapment syndrome in the right lower extremity, status/post 
popliteal bypass.

3.  Entitlement to a 10 percent evaluation based upon 
multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to 
September 1983.

This matter is on appeal from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's popliteal entrapment syndrome is manifest 
by symptoms of numbness while seated and claudication when 
walking distances of 100 yards or more.  Diminished 
peripheral pulses and an Ankle/Brachial Index (ABI) of 0.9 or 
lower is not shown.

2.  The Veteran has multiple noncompensable service-connected 
disabilities that interfere with normal employability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for popliteal 
entrapment syndrome in the left lower extremity, status/post 
popliteal bypass, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.20, 4.21, 4.104, Diagnostic Code (DC) 
7114 (2008).    

2.  The criteria for a compensable disability rating for 
popliteal entrapment syndrome in the right lower extremity, 
status/post popliteal bypass, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.21, 4.104, DC 7114 (2008).    

3.  The criteria for a compensable evaluation pursuant to 38 
C.F.R. § 3.324 based on multiple, noncompensable, service-
connected disabilities have been met.  38 U.S.C.A. § 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.324 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

A Compensable Rating for Popliteal Entrapment Syndrome

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3. 

The Board notes that the Veteran's increased rating claims 
are an appeal from an initial assignment of disability 
ratings.  As such, the claims require consideration of the 
entire time period involved.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Furthermore, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings is permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran was diagnosed with popliteal entrapment syndrome 
in the lower extremities in 1980, and underwent corrective 
surgery in February 1981.  He is currently rated at 0 percent 
for popliteal entrapment syndrome, status/post popliteal 
bypass, in both lower extremities under DC 7802, which 
governs disability ratings for post-operative scars to areas 
other than the head, face or neck. 

There is no specific diagnostic code that directly addresses 
popliteal entrapment syndrome; however, when an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

In this case, the Board finds that the most appropriate 
criteria is 38 C.F.R. § 4.104, DC 7114 (arteriosclerosis 
obliterans).  In order to warrant a compensable rating, the 
evidence must show the claudication on walking more than 100 
yards, and diminished peripheral pulses or an ABI of 0.9 or 
less (20 percent under DC 7114).

The ABI is the ratio of the systolic blood pressure at the 
ankle (determined by Doppler study) divided by the 
simultaneous brachial artery systolic blood pressure.  The 
normal index is 1.0 or greater.  Moreover, these evaluations 
are for involvement of a single extremity.  If more than one 
extremity is affected, each extremity will be evaluated 
separately and combined under 38 C.F.R. § 4.25, and using the 
bilateral factor under 38 C.F.R. § 4.26, if applicable.

The Board concludes that an increased rating is not warranted 
for either lower extremity.  In a March 2006 VA examination, 
the Veteran stated that he developed cramping in his legs 
after walking 100 yards, which forced him to stop and rest 
periodically.  

Even assuming that he meets the criteria of claudication on 
walking more than 100 yards, the evidence does not show 
diminished pulses or an ABI or 0.9 or less.  Specifically, 
his dorsalis pedis pulses were reported as 2+ (normal), and 
his posterior tibial pulse was 1+.  Although a single pulse 
was slightly diminished, the examiner concluded that there 
was no evidence of arterial occlusive disease.  Because his 
dorsalis pedis pulses were normal and no evidence of arterial 
occlusive disease, the Board finds that the weight of the 
evidence does not support a higher rating based on diminished 
peripheral pulses.

Further, the evidence does not show an ABI of 0.9 or less.  A 
subsequent examination with a vascular specialist in April 
2006 indicated an ABI of 1.0 in each extremity.  
Specifically, the Veteran's left and right brachial systolic 
pressure was 159 and 150, respectively.  Meanwhile, his left 
and right ankle pressures were 168 and 162, respectively.  
The specialist concluded that there was no evidence of 
occlusive disease in the lower extremities.  Therefore, an 
increased rating is not warranted on this basis for either 
lower extremity.   

The Board has also considered the Veteran's statements in 
support of his claim.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, popliteal entrapment syndrome is not the type of 
disorder that a lay person can provide competent evidence on 
questions of etiology or diagnosis.  See Robinson v. 
Shinseki, No. 06-0164 (March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
disabilities; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disabilities are evaluated, 
more probative than the Veteran's assessment of the severity 
of his disabilities.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008) but finds that the evidence does not 
show that the Veteran's popliteal entrapment syndrome has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards.

Here, the VA examiner specifically stated that the condition 
did not affect his usual occupation.  Therefore, the Board 
finds that referral for an extraschedular evaluation for his 
popliteal entrapment syndrome under the provisions of 38 
C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

Entitlement to a Compensable Evaluation Pursuant to 38 C.F.R. 
§ 3.324

The Veteran has also initiated an appeal on the issue of 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.

The regulations provide that whenever a veteran is suffering 
from two or more separate permanent service-connected 
disabilities of such character as clearly to interfere with 
normal employability, even though none of the disabilities 
may be of compensable degree under the Schedule for Rating 
Disabilities, the rating agency is authorized to assign a 10 
percent evaluation, but not in combination with any other 
rating under 38 C.F.R. § 3.324.

In this case, the Board concludes that a 10 percent 
evaluation based on his noncompensable service-connection 
disabilities is warranted.  Although the Veteran's ABI ratios 
preclude a compensable rating for his service-connected 
popliteal entrapment syndrome, it is uncontested that he has 
difficulty walking any meaningful distance.  

The Board also accepts the Veteran's statements from his 
January 2005 Notice of Disagreement (NOD) that he experienced 
numbness in the lower extremities when seated for any 
significant length of time.  Although the VA examiner stated 
that his symptomatology would not affect his employment 
unless he was required to walk considerable distances, the 
Board concludes that numbness in the legs while seated would 
have some impact on his employment as a truck driver.  
Therefore, the Board concludes that a 10 percent evaluation 
pursuant to 38 C.F.R. § 3.324 should be granted.  

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's bilateral popliteal entrapment syndrome claims 
arise from his disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records, and he was afforded a VA examinations in 
March and April 2006.  The Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

With respect to the Veteran's claim for benefits under 
38 C.F.R. § 3.324, as the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

A compensable disability rating for popliteal entrapment 
syndrome in the left lower extremity, status/post popliteal 
bypass, is denied.

A compensable disability rating for popliteal entrapment 
syndrome in the right lower extremity, status/post popliteal 
bypass, is denied.

A rating of 10 percent, but no more, based upon multiple 
noncompensable service-connected disabilities is granted, 
subject to the law and regulations governing the award of 
benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


